COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-17-00949-CV
Style:                   Khistina Caldwell Dejean v. Clenton Brown
Date motion filed*:      February 23, 2018
Type of motion:          Letter-Motion for Extension of Time to File Appellant’s Brief
Party filing motion:     Pro se appellant Khistina Caldwell Dejean
Document to be filed:    Response to Jurisdictional Notice

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 February 26, 2018
       Number of extensions granted:           0       Current Due Dates: February 26, 2018
       Date Requested:                    N/A (60 days for brief)

Ordered that motion is:
       Granted, in part
             If documents are to be filed, documents due: April 2, 2018.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       This Court’s December 28, 2017 Order and Notice of Intent to Dismiss for Want of
       Jurisdiction had warned the appellant that this appeal was subject to dismissal for want
       of jurisdiction unless she timely responded within sixty days to show how this Court
       had jurisdiction. Thus, appellant’s extension request is construed as a motion for an
       extension of time to file her response to the jurisdictional notice and is granted, in
       part, for 30 days from this order. Accordingly, if appellant fails to file a response
       showing how this Court has jurisdiction by April 2, 2018, this appeal may be
       dismissed for want of jurisdiction without further notice. See TEX. R. APP. P. 42.3(a),
       (c). If appellant timely files a satisfactory response, a briefing schedule may be set.

Judge’s signature: /s/ Laura C. Higley
                                                Acting for the Court

Date: March 1, 2018

November 7, 2008 Revision